Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 11, 13, 14, 16-18, 20-22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. Pub No. 2017/0142719) in .


1. Seo teaches a method for wireless communications performed by a base station (BS), comprising: determining a first interleaved mapping that maps a first interleaving unit of N consecutive first virtual resource blocks (VRBs) to N consecutive first physical resource blocks (PRBs), wherein N is greater than one [fig 5, 0012, 0047, 0096, That is, an LVRB1 having the index i corresponds to a PRB1 having the index i, and an LVRB2 having the index i corresponds to a PRB2 having the index i (see FIG. 5). The method including: receiving control information including resource block allocation information indicating distributed allocation of the virtual resource blocks, and indexes of the virtual resource blocks; and interleaving the indexes of the virtual resource blocks using a block interleaver, wherein the step of interleaving includes, until the indexes of the virtual resource blocks are mapped to all indexes of physical resource blocks belonging to any one of a plurality of RBG subsets], wherein each first PRB comprises a plurality of resource elements [par 0010, Likewise, the index of a PRB corresponding to a specific frequency band of the first slot has the same value as that of the index of a PRB corresponding to the specific frequency band of the second slot. That is, assuming that a PRB corresponding to an ith frequency band of the first slot is denoted by PRB1 (i)]; wherein the first interleaved mapping maps each interleaving unit of a plurality of interleaving units to a corresponding PRB bundle of a plurality of PRB bundles [par 0153, Accordingly, it can be seen that eight RBs can be mapped in units of one RB with respect to each combination of the subset indicator 1503 and shift indicator 1506. Also, referring to FIG. 15, in the present embodiment, the numbers of RBs assigned to the subset 1, subset 2 and subset 3 are 12, 11 and 9 which are different, respectively], and communicating with the first UE via the first PRBs mapped to the first VRBs of the first interleaving unit [par 0039, 0059, interleaving the determined indexes of the virtual resource blocks using a block interleaver and distributively mapping the virtual resource blocks to the physical resource blocks, wherein, when the number (N.sub.DVRB) of the virtual resource blocks is not a multiple of a degree of the block interleaver, the step of mapping includes dividing the interleaver into groups of the number (N.sub.D) of physical resource blocks to which one virtual resource block is mapped and uniformly distributing nulls to the divided groups. The present invention are all applicable to a base station and/or mobile station. In the case where the aforementioned aspects of the present invention are applied to the mobile station, the resource block mapping method may further include receiving the resource indication value (RIV) from the mobile station of the wireless mobile communication system]
 	Seo fail to show transmitting a first grant allocating the first interleaving unit of first VRBs to a first user equipment (UE); wherein first grant allocates the plurality of the interleaving units.
 	In an analogous art Blankenship show transmitting a first grant allocating the first interleaving unit of first VRBs to a first user equipment (UE) [par 0059, 0062 Based on these facts, it maybe more beneficial to assign the whole subframe (a PRB or VRB pair occupying both slots) as the E-PDCCH region without splitting the pair into two slots, one for transmitting the downlink grant and the other for transmitting the uplink grant. Another aspect is that the uplink and downlink grants of the same UE could be transmitted separately using the DCI formats defined in previous releases or the current release. The uplink and downlink grants could also be jointly encoded and transmitted in new DCI formats]; wherein first grant allocates the plurality of the interleaving units [par 0137, The resource allocations in the downlink grant could indicate the resources used for the layers where there is no E-PDCCH transmission.For the layer where the E-PDCCH is transmitted, the resources used for the PDSCH can be derived by deducting those used for E-PDCCH transmission from the resource allocation for the PDSCH in the grant].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo and Blankenship because the grant in this manner could give more flexibility in assigning resources for the uplink and downlink grants and could balance asymmetric traffic in both the uplink and the downlink.
 	Seo and Blankenship fail to show wherein each PRB bundle of the plurality of PRB bundles has a same number of PRBs.
 	In an analogous art Wu show wherein each PRB bundle of the plurality of PRB bundles has a same number of PRBs [par 0086, when the number of second physical resource elements included in each PRB pair in the m PRB pairs is equal and is p, the number of columns in the interleaving matrix].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Blankenship, and Wu because this provides for determining m physical resource block pairs used for transmitting a control channel to be transmitted.

3. Seo, Blankenship, Wu creates the method of claim 1, further comprising: transmitting an indication of the first interleaved mapping to the UE [Seo, par 0059, a base station and/or mobile station. In the case where the aforementioned aspects of the present invention are applied to the mobile station, the resource block mapping method may further include receiving the resource indication value (RIV) from the mobile station of the wireless mobile communication system, prior to the step of interleaving or the step of determining the indexes of the virtual resource blocks].

4. Seo, Blankenship, and Wu convey the method of claim 3, Seo and Wufail to show wherein transmitting the indication comprises: sending a first radio resource control (RRC) configuration comprising the indication of the first interleaved mapping to the UE.
 	In an analogous art Blankenship show wherein transmitting the indication comprises: sending a first radio resource control (RRC) configuration comprising the indication of the first interleaved mapping to the UE [par 0110, To simplify the PDCCH/E-PDCCH decoding process, RRC signaling can be used to toggle between the legacy PDCCH region only and the E-PDCCH region only, so that the UE does not need to search for a DL assignment and a UL grant in both regions].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Wu, and Blankenship because the grant in this manner could give more flexibility in assigning resources for the uplink and downlink grants and could balance asymmetric traffic in both the uplink and the downlink.

5. Seo, Blankenship, and Wu defines the method of claim 4, Seo and Wu fail to show further comprising: sending a second RRC configuration indicating a change of the first interleaved mapping to the UE.
 	In an analogous art Blankenship show further comprising: sending a second RRC configuration indicating a change of the first interleaved mapping to the UE [par 0112, It maybe beneficial to control the maximum number of decodings if RRC signaling is used to configure the different E-PDCCH regions and define the UE search spaces, which may include the legacy PDCCH and/or one or more of the E-PDCCH regions].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Wu, and Blankenship because the grant in this manner could give more flexibility in assigning resources for the uplink and downlink grants and could balance asymmetric traffic in both the uplink and the downlink.

6. Seo, Blankenship, and Wu disclose the method of claim 1, wherein the first interleaved mapping is specific to a first bandwidth part (BWP), and the method further comprises: determining a second interleaved mapping specific to the first BWP that maps a second interleaving unit of M consecutive second VRBs to M consecutive second PRBs [Seo, par 0006, 0012, RBs are used to describe a mapping relationship between certain physical channels and resource elements. The RBs can be classified into physical resource blocks (PRBs) and virtual resource blocks (VRBs), which means that a RB maybe either one of a PRB or a VRB. The localized VRBs (L VRBs) are directly mapped to PRBs and the indexes of the L VRBs correspond to the indexes of the PRBs. Also, L VRBs of index i correspond to PRBs of index i. That is, an L VRB 1 having the index i corresponds to a PRB1 having the index i, and an LVRB2 having the index i corresponds to a PRB2 having the index /];
 	Seo and Wu fail to show transmitting a second grant allocating the second interleaving unit of second VRBs to a second UE; and communicating with the second UE via the second PRBs mapped to the second VRBs of the second interleaving unit.
 	In an analogous art Blankenship show transmitting a second grant allocating the second interleaving unit of second VRBs to a second UE [par 0059, For a general E-PDCCH application, the number of advanced UEs would typically be much larger than the number of RNs in the system. In addition, the number of UL and DL grants for UEs in a subframe may not be the same or close. Based on these facts, it maybe more beneficial to assign the whole subframe (a PRB or VRB pair occupying both slots) as the E-PDCCH region w'thout splitting the pair into two slots, one for transmitting the downlink grant and the other for transmitting the uplink grant]; and communicating with the second UE via the second PRBs mapped to the second VRBs of the second interleaving unit [par 0064, If the DM-RS is used for PDCCH demodulation, it may be preferable to limit the PDCCH of the UE on a same-PRB-pair basis (one RB in frequency and one subframe in time) or in contiguous PRB pairs. This could be applicable to UEs with low mobility and with their DL channel state information (CSI) available at the eNB from, for example, previous CSI feedback].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Wu, and Blankenship because the grant in 

7. Seo, Wu, and Blankenship describe the method of claim 6, wherein M is not equal to N [Seo par 0044, 0045, The diversity order (N.sub.DivOrder) maybe a multiple of the number (N.sub.D) of physical resource blocks to which one virtual resource block is mapped. The gap may be 0 when the number of the virtual resource blocks is larger than or equal to a predetermined threshold value (Mth)].

9. Seo, Wu, and Blankenship demonstrate the method of claim 1, wherein each PRB bundle includes the N consecutive first PRBs and upper and lower boundaries of the PRB bundle differ from boundaries of PRB bundles of a carrier-specific PRB bundle grid [par 0129, In the method of FIG. 12, when allowing DVRBs to correspond to PRBs, consecutive DVRB indexes can be allowed to be distributed, not correspond to contiguous PRBs. For example, a DVRB index 'O' and a DVRB index V are not arranged contiguous to each other. In other words, in FIG. 12, DVRB indexes are arranged in the order of 0, 8, 16, 4, 12, 20,..., and this arrangement can be obtained by inputting the consecutive indexes shown in FIG. 11 to, for example, a block interleaver].

10. Seo, Wu, and Blankenship display the method of claim 1, further comprises: semi-statically configuring VRBs of one or more of the first interleaving units as null-RBs [Seo, par 0035, 0036, 0082, When nulls are allowed to be inputted to the block interleaver, the number of the distributively allocated virtual resource blocks may be given as in expression, a method for inserting nulls when the number of resource blocks used in an interleaving operation is not a multiple of a diversity order]

11. Seo, Wu, and Blankenship disclose the method of claim 1, further comprising: reserving one or more PRBs for small RB allocations; and designating at least one interleaving unit corresponding to the reserved PRBs as null-RBs [Seo par 0193, When indexes corresponding to the remaining values are arranged in N.sub.D groups such that they are uniformly distributed, it is possible to uniformly arrange nulls. For example, in the case of FIG. 21 A, N.sub.Remain(=4) data spaces remain. When indexes 18, 19, 20, and 21 corresponding to the data spaces are arranged in N.sub.D(=2) groups such that they are uniformly distributed, it is possible to arrange one null in each group].
 	Seo fail to show further comprising: reserving one or more PRBs for small RB allocations
 	In an analogous art Blankenship show further comprising: reserving one or more PRBs for small RB allocations [par 0047, In R-PDCCH design, RBs in the PDSCH region are reserved for R-PDCCH purposes and each R-PDCCH is transmitted in reserved RBs in the PDSCH region. An example of an R-PDCCH configuration is shown in FIG. 5. An R-PDCCH may transmit from the first slot for DL data scheduling and/or the second slot forUL data scheduling. Multiple R-PDCCHs maybe multiplexed either with or without cross interleaving].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Wu, and Blankenship because a physical 


13.    Seo, Wu, and Blankenship disclose the method of claim 1, Seo and Wu fail to show wherein one or more of the frequency resources are reserved and communicating with the first UE comprises: signaling an indication of the reserved frequency resources to the UE.
 	In an analogous art Blankenship show wherein one or more of the frequency resources are reserved and communicating with the first UE comprises: signaling an indication of the reserved frequency resources to the UE [par 0047, The R-PDCCH serves as the DL control channel from an eNB to a relay node (RN). In R-PDCCH design, RBs in the PDSCH region are reserved for R-PDCCHpurposes and each R-PDCCH is transmitted in reserved RBs in the PDSCH region. An example of an R-PDCCH configuration is shown in FIG. 5].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Wu, and Blankenship because a physical resource block (RB) can be defined as, for example, 12 consecutive subcarriers in the frequency domain and all the OFDM symbols in a slot in the time domain.

14.    Seo provides a method for wireless communications performed by a user equipment (UE), comprising: determining an interleaved mapping that maps an interleaving unit of N consecutive virtual resource blocks (VRBs) to N consecutive [fig 5, 0012, 0047, 0096, That is, an LVRB1 having the index i corresponds to a PRB1 having the index i, and an LVRB2 having the index i corresponds to a PRB2 having the index i (see FIG. 5). The method including: receiving control information including resource block allocation information indicating distributed allocation of the virtual resource blocks, and indexes of the virtual resource blocks; and interleaving the indexes of the virtual resource blocks using a block interleaver, wherein the step of interleaving includes, until the indexes of the virtual resource blocks are mapped to all indexes of physical resource blocks belonging to any one of a plurality of RBG subsets], wherein each PRB comprises a plurality of resource elements [par 0010, Likewise, the index of a PRB corresponding to a specific frequency band of the first slot has the same value as that of the index of a PRB corresponding to the specific frequency band of the second slot. That is, assuming that a PRB corresponding to an ith frequency band of the first slot is denoted by PRB1 (i)]; wherein the first interleaved mapping maps each interleaving unit of a plurality of interleaving units to a corresponding PRB bundle of a plurality of PRB bundles [par 0153, Accordingly, it can be seen that eight RBs can be mapped in units of one RB with respect to each combination of the subset indicator 1503 and shift indicator 1506. Also, referring to FIG. 15, in the present embodiment, the numbers of RBs assigned to the subset 1, subset 2 and subset 3 are 12, 11 and 9 which are different, respectively], and communicating with the first UE via the first PRBs mapped to the first VRBs of the first interleaving unit [par 0039, 0059, interleaving the determined indexes of the virtual resource blocks using a block interleaver and distributively mapping the virtual resource blocks to the physical resource blocks, wherein, when the number (N.sub.DVRB) of the virtual resource blocks is not a multiple of a degree of the block interleaver, the step of mapping includes dividing the interleaver into groups of the number (N.sub.D) of physical resource blocks to which one virtual resource block is mapped and uniformly distributing nulls to the divided groups. The present invention are all applicable to a base station and/or mobile station. In the case where the aforementioned aspects of the present invention are applied to the mobile station, the resource block mapping method may further include receiving the resource indication value (RIV) from the mobile station of the wireless mobile communication system]
 	Seo fail to show receiving a grant allocating the interleaving unit of VRBs from a base station (BS), wherein the grant allocates the plurality of the interleaving units, and communicating with the BS via the PRBs mapped to the VRBs of the interleaving unit.
 	In an analogous art Blankenship show receiving a grant allocating the interleaving unit of VRBs from a base station (BS), wherein the grant allocates the plurality of the interleaving units [par 0059, 0062 Based on these facts, it may be more beneficial to assign the whole subframe (a PRB or VRB pair occupying both slots) as the E-PDCCH region without splitting the pair into two slots, one for transmitting the downlink grant and the other for transmitting the uplink grant. Another aspect is that the uplink and downlink grants of the same UE could be transmitted separately using the DCI formats defined in previous releases or the current release. The uplink and downlink grants could also be jointly encoded and transmitted in new DCI formats]; communicating with the BS via the PRBs mapped to the VRBs of the interleaving unit [par 0059, 0062, Based on these facts, it may be more beneficial to assign the whole subframe (a PRB or VRB pair occupying both slots) as the E-PDCCH region without splitting the pair into two slots, one for transmitting the downlink grant and the other for transmitting the uplink grant. Another aspect is that the uplink and downlink grants of the same UE could be transmitted separately using the DCI formats defined in previous releases or the current release. The uplink and downlink grants could also be jointly encoded and transmitted in new DCI formats].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo and Blankenship because a physical resource block (RB) can be defined as, for example, 12 consecutive subcarriers in the frequency domain and all the OFDM symbols in a slot in the time domain.
 	Seo and Blankenship fail to show wherein each PRB bundle of the plurality of PRB bundles has a same number of PRBs.
 	In an analogous art Wu show wherein each PRB bundle of the plurality of PRB bundles has a same number of PRBs [par 0086, when the number of second physical resource elements included in each PRB pair in the m PRB pairs is equal and is p, the number of columns in the interleaving matrix].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Blankenship, and Wu because this provides for determining m physical resource block pairs used for transmitting a control channel to be transmitted.

16.    Claim 16 is a claim to a method to carry out the method of claim 3. Therefore claim
16    is rejected under the same rationale set forth in claim 3.

17.    Claim 17 is a claim to a method to carry out the method of claim 4. Therefore claim
17    is rejected under the same rationale set forth in claim 4.

18. Claim 18 is a claim to a method to carry out the method of claim 5. Therefore claim 18 is rejected under the same rationale set forth in claim 5.

20.    Claim 20 is a claim to a method to carry out the method of claim 9. Therefore claim
20    is rejected under the same rationale set forth in claim 9.

21.    Claim 21 is a claim to a method to carry out the method of claim 10. Therefore claim 21 is rejected under the same rationale set forth in claim 10.

22.    Claim 22 is a claim to a method to carry out the method of claim 11. Therefore claim 22 is rejected under the same rationale set forth in claim 11.

24.    Claim 24 is a claim to an apparatus to carry out the method of claim 1.
Therefore claim 24 is rejected under the same rationale set forth in claim 1.

25.    Claim 25 is a claim to a method to carry out the method of claim 14. Therefore claim 25 is rejected under the same rationale set forth in claim 14.

Claims 12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. Pub No. 2017/0142719), Blankenship et al. (U.S. Pub No. 2013/0039291 Al) in further view of Wu et al. (U.S. Pub No. 2015/0146666 Al) in view of Seo et al. (U.S. Pub No. 2013/0034062 Al) hereinafter “Dong”

12. Seo, Blankenship, and Wu describe the method of claim 1, Seo, Blankenship, and Wu fail to show wherein one or more of the frequency resources are reserved and communicating with the first UE comprises: determining reserved portions of the first VRBs corresponding to the reserved frequency resources;
 	In an analogous art show Dong wherein one or more of the frequency resources are reserved and communicating with the first UE comprises: determining reserved portions of the first VRBs corresponding to the reserved frequency resources [par 0133, 0140, A PUCCH region (i.e., a control region) is a portion reserved for PUCCH transmission, and is a region ranging from an end of a frequency band of a subframe to ceil. A VRB index of a 2.sup.nd slot is arranged in a reserve order of a VRB index of a l.sup.st slot. As a result, a PRB is mapped in a reserve order].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Blankenship, and Dong because this would provide an uplink transmission method and apparatus using an additional frequency band in a wireless communication system.
 	Seo, Wu, and Dong fail to show rate-matching data to the first VRBs excluding the reserved portions; and transmitting the data via the first PRBs.
par 0126, The eNB may attempt to avoid such collisions through scheduling. Alternatively, it could be specified that, if such collisions occur, the UE should assume that DM-RS transmission needs to be dropped. It may also be specified that E-PDCCH transmission should rate-match around these DM-RS ports].
 	Before effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Seo, Wu, Dong, and Blankenship because both localized and distributed VRBs are supported for E-PDCCH resource allocation.

23. Claim 23 is a claim to a method to carry out the method of claim 12. Therefore claim 23 is rejected under the same rationale set forth in claim 12.



Response to Arguments


Applicant respectfully submits Seo in view of Blankenship in further view of Wu does not render the claims as obvious. For example, the combination of Seo, Blankenship, and Wu fails to teach or suggest at least “determining a first interleaved mapping that maps a first interleaving unit of N consecutive first virtual resource blocks (VRBs) to N consecutive first physical resource blocks 
However, Seo fails to teach or suggest an interleaved mapping that maps N (e.g., N > 2) consecutive VRBs to N consecutive PRBs, and the interleaved mapping maps the N consecutive VRBs to a corresponding PRB bundle of a plurality of PRB bundles. Rather, as depicted in Figure 11 (reproduced below), Seo at best teaches the mapping of VRBs to PRBs.
However, Dong fails to teach or suggest at least “determining a first interleaved mapping that maps a first interleaving unit of N consecutive first virtual resource blocks (VRBs) to N consecutive first physical resource blocks (PRBs), wherein N is greater than one, wherein each first PRB comprises a plurality of resource elements, wherein the first interleaved mapping maps each interleaving unit of a plurality of interleaving units to a corresponding PRB bundle of a plurality of PRB bundles, and wherein each PRB bundle of the plurality of PRB bundles has N PRBs,” as recited in claim 1. Thus, Dong fails to cure the deficiencies of Dong and Blankenship and Wu.


The examiner respectfully disagrees in Seo paragraph 0047, the method including: receiving control information including resource block allocation information indicating 
 	In paragraph 0096, At this time, VRB1 s are mapped to PRB1s, and VRB2s are mapped to PRB2s. Also, VRBs are classified into DVRBs and LVRBs. The paragraphs shows interleaving unit of N consecutive first virtual resource blocks (VRBs) being mapped to N consecutive first physical resource blocks (PRBs),
 	Also Seo figure 5 shows an LVRB1 having the index i corresponds to a PRB1 having the index i, and an LVRB2 having the index i corresponds to a PRB2 having the index i.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468